Title: From John Quincy Adams to Thomas Boylston Adams, 11 April 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



No: 5.
11. April. 1801—

You have here a triplicate of my letter respecting your account—a duplicate of the conversation between Frederic 2. & Gellert. And the first number of a series, in which I purpose to review an important late french work, which I shall send to your father.
It seems to me as if the frequency of writing shortened the distance between us. But you will not complain if it likewise sometimes shortens my letters. Or at least these their external covers.
I have undertaken to send your father twice a month a summary of the most important political eventts throughout Europe comprized in a single sheet at a time. The first number I have already fowarded. Perhaps I shall generally send the press copies to you.
You will probably be of the same opinion with most people here & in Russia, that the Emperor’s death on the 24th: ult.—was not owing altogether to a natural apoplexy. But we have hitherto nothing explanatory out of it, & perhaps shall not have, for a long time.
The issue of Nelson’s first attack upon the Danes on the second of this month putts my prophecy to the blush—But remember I spoke of it dubiously. I never doubted but that whenever the contest should be purely naval, the English would prove victorious. Such was the case on that occasion. It was an assault only upon the first three lines of defence, & itts success is by no means decisive of the final event—The armistice was for three days, & we are told the hostilities were renewed on the 5th: But to write you mere reports would be idle. Next week I will tell you more.
Your’s—
